Citation Nr: 1422169	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  13-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the toes.

2.  Entitlement to a disability rating in excess of 10 percent for calluses of the right foot.

3.  Entitlement to a disability rating in excess of 10 percent for calluses of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied service connection for degenerative joint disease of the toes, denied a rating in excess of 10 percent for calluses of the right foot, and denied a rating in excess of 10 percent for calluses of the left foot.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO on September 9, 2013.

For the reason expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In September 2013, the Veteran initially indicated that he wanted a Board hearing in Washington, D.C.  However, in a May 2014 statement, the Veteran instead requested that his Board hearing "be held at the local regional office in St. Petersburg, FL."  He explained that due to his health and medical appointments, he is not able to travel to Washington, D.C.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Accordingly, because the RO schedules hearings before the Board at a local VA office, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the claims on appeal are hereby REMANDED for the following action:

Schedule the Veteran for a local hearing before a Board member in accordance with his May 2014 request.  Notify Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Vveteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

